DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 03/11/22. 
No claims are amended
Claims 3-5, 16, and 18-19 are cancelled
No claims are added
Claims 1-2, 6-15, 17, and 20-22 are pending

Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claims 1, 14 and 20. 
As discussed in the Final Rejection, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
Particularly, the claim limitations “generating, by the processor, prediction scores associated with the behavioral triggers based on the one or more risk predictions, each of the prediction scores predicting a likelihood of a risk event given an occurrence of one or more of the associated behavioral triggers; and controlling, by the processor based on a risk intervention optimization model, a processor-based machine posing a potential personal injury risk to at least one of the one or more users by securing the processor-based machine from further operation to mitigate the potential personal injury risk to the at least one of the one or more users, responsive to an optimal risk intervention trajectory determined for a given time period by solving a constrained integer problem that evaluates different impacts of the behavioral triggers and different risk intervention strategies using business budget constraints, service capacity constraints, intervention cost constraints, external market conditions data, enrollment data, and enrollment attrition data.” In light of applicants originally submitted specification (see [0033], [0074]. [0033]: …. provide various data inputs to … in order to receive, for example, intervention strategies from the risk management system… the risk management system can be configured to automatically act upon a given intervention strategy in order to mitigate or eliminate a corresponding risk. [0074]: ….. These and other applications of the present principles enable an efficient collection, processing, and means for utilizing digitally available and communicated data over one or more communication networks…..for tailored risk intervention through technological means such as, but not limited to, computers, communication networks, and optimized computer-generated models. For example, as mentioned above, risk intervention can involve initiating an action using such technological means in order to reduce a risk or eliminate it outright. Additionally, by considering the dynamic nature of risk and determining time-dependent individual intervention trajectories, the present principles can continue to issue such actions in accordance with changes in the risk to continually manage the risk over time. Moreover, embodiments of the present principles can be 
Here, in light of the specification, the amendments show eligible subject matter per the new 101 PEG.
Please see the Remarks dated 08/23/19, especially on pages 9-14 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1, 14 and 20 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 


Claim Rejections - 35 USC § 103 - withdrawn
	The following is an examiner's statement for allowance:
None of the references cited - Nash; David E. (US 2010/0228584), further in view of Haghighat-Kashani; Ali et al. (US 2015/0012147); Sharma; Sanjay (2009/0307074); and Ashok; Pradeepkumar (2014/0067352) show:
“deriving, by the processor, one or more behavioral triggers that differentiate the intent driven behavioral data from the habitual behavioral data; 
generating, by the processor, one or more risk predictions based on a predictive risk assessment model that uses the intent driven behavioral data differentiated from the habitual behavioral data by the one or more behavioral triggers to enhance a predictive power of the user behavioral data; 
generating, by the processor, prediction scores associated with the behavioral triggers based on the one or more risk predictions, each of the prediction scores predicting a likelihood of a risk event given an occurrence of one or more of the associated behavioral triggers; and 
controlling, by the processor based on a risk intervention optimization model, a processor-based machine posing a potential personal injury risk to at least one of the one or more users by securing the processor-based machine from further operation to mitigate the potential personal injury risk to the at least one of the one or more users, responsive to an optimal risk intervention trajectory determined for a given time period by solving a constrained integer problem that evaluates different impacts of the behavioral triggers and different risk intervention strategies using business budget constraints, service capacity constraints, intervention cost constraints, external market conditions data, enrollment data, and enrollment attrition data.” 
Please see the Remarks dated 03/11/22, especially on pages 10-22 from applicants why the 103 rejection is overcome are persuasive.
Reference Nash shows in [0031]: where Nash shows habitual data including things like sleep or waking activity levels, smoking, etc. [0034]: where Nash shows punch in and punch out times which reads on intent driven behavioral data. In [0018]: where Nash shows using historical data and predictive analytics, the present systems and methods also improve management's ability to enhance overall safety, health, and efficiency of employees and worksites through prospective, real-time, and retrospective analyses that model distributed risk across multiple periods by shift, day, week, 4-week rotation, quarter, year, or any timeframe of interest. Further, in [0033]: Nash shows a risk range may be the levels of risk that the organization, company, or agency has determined should trigger the activation of countermeasures given the level of risk associated with a particular job or task.  For example, a person in a job classification of performing data entry may be permitted a higher risk tolerance, and thus a higher risk range than a bus driver operating a bus carrying passengers.  Such ranges may be associated with colors and/or labels that make it easy to identify the risk range in which a worker falls. Nash is concerned with effectiveness at least in [0037], [0047]. In [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM), Table 2. [0050]: where Nash shows risk calculations and/or analysis performed in block 206 or any other such calculations and/or analysis may be continuously performed and risk, fatigue, alertness, and/or any other data may be continuously updated and monitored.  In such embodiments, notifications may be automatically generated based on such data, thereby providing a means to track any such data in real-time and trigger notifications early as possible, thus reducing the likelihood of accidents or dangerous conditions. Nash shows in Table 2, [0041]-[0044]: where Nash discusses ways of not only identifying the risk level but also intervening with concrete action steps that can minimize the chances of the predicted risk occurring. Further, Nash shows risk and prediction scoring in [0008], [0033]-[0036], [0053]. Further, in [0050] Nash shows providing a means to track and reduce likelihood of accidents or dangerous conditions. Nash: [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM), Table 2, where the scale reads on the “integer” in the claim. Nash: [0054]-[0055]: where Nash shows ways of estimating risk levels and specific strategies to prevent an accident (also see Table 2), Further, table 1 assesses scale and risk range and capacity. Table 1 in Nash is created keeping an individual’s type of job and his or her exposure to risk, which reads on service capacity constraints. It should be noted that in [0054]-[0055]: where Nash shows ways of estimating risk levels and specific strategies to prevent an accident (also see Table 2), Further, table 1 assesses scale and risk range and capacity. Table 1 in Nash is created keeping an individual’s type of job and his or her exposure to risk, which reads on service capacity constraints. Further, in [0049], Nash shows reports may be generated and presented to a risk assessment system user, such as reports illustrating trends and reports highlighting areas of a business and their corresponding fatigue data. This reads on business constraint in the claim. 
Nash does not explicitly show “relating to service termination activity differentiation”, “behavioral triggers that differentiate”, “enrollment attrition data”. As such, the reference does not show the above claim limitations.
Reference Haghighat-Kashani shows identifying triggers for user behavior based on user consumption data ([0365]: where the reference shows “the system comprises a processor which enables energy consumption device to mobile computing device communications including a familiarity detector which identifies "habit" information of the user, said habit information being usable to perform device related tasks in the home without user input…… a processor which collects other user data to aggregate with habit data and docking/undocking profile.  Preferably, processor enables energy consumption device to mobile computing device communications including a familiarity detector which collects "habit" data in regards to the user, said processor performing task without user input….. preferably, the processor is configured to, with at least one of user demographic data, user consumption behavior and forecasts; utility bill forecasts, user historic patterns of power consumption, devise a budget”. Reference Haghighat-Kashani shows “enrollment data” ([0166]: user registration information, [0167]: registered versus unregistered users). This reference also shows “external market conditions data” ([0168], [0277]: new market conditions, and new to market), and shows “business budget constraints” ([0052]: user defined budgets, [0168]: user-defined desired budget, and feedback could be provided to users to indicate over consumption (negative feedbacks) or achievements (positive feedbacks), [0181]: budget target pointer. However, the reference does not show the above claim limitations.
Reference Sharma shows “relating to service termination” the above limitations at least in [0053]: The attrition risk indicates the probability of retaining the customer, with a lower attrition risk indicating a higher probability of retention and a higher attrition risk indicating a lower probability of retention. [0057]: Decision server 150 determines whether the computed value of the attrition risk is greater than a threshold value. Sharma shows “enrollment attrition data”  the above limitations at least in [0053]: The attrition risk indicates the probability of retaining the customer, with a lower attrition risk indicating a higher probability of retention and a higher attrition risk indicating a lower probability of retention. [0057]: Decision server 150 determines whether the computed value of the attrition risk is greater than a threshold value. However, the reference does not show the above claim limitations.
Regarding the claim limitation below, Nash in view of Haghighat-Kashani and Sharma do not show “mitigate the potential personal injury risk”:
Reference Ashok says: “mitigate the potential personal injury risk” ([0035]: When the attributes of the physical system, such as an oil rig system, are presented effectively and accurately to the data handling system, various oil rig operational states, such as tripping, reaming, slide-drilling, etc., and drilling events can be automatically identified to help detect hazardous as well as non-productive drilling situations, such as kick, lost circulation, stuck pipe incidents, etc., as well as help detect failing equipment, such as drill bits, top drive, blow out preventers, generators. etc., and thereby help mitigate risks and enhance efficiency associated with the operation of the system). However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Foreign Reference:
Reference (EP 2498198 A1) KEANE M et al. This reference discloses a system that promotes an increasingly precise and increasingly timely visualization and quantification of the security situation of the organization, so that the exposure of the organizations to electronic crime attacks is provided, thus providing faster and efficient way of identifying and managing security risks. However, the reference does not show the claim limitations above.
NPL Reference:
Reference Shaw, William et al. Manage at work: a randomized, controlled trial of a self-management group intervention to overcome workplace challenges associated with chronic physical health conditions. BMC Public Health, 14, 515. Year: 2014. This reference discloses information most relevant for organizations and occupational settings where some degree of job flexibility, leeway, and decision-making autonomy can be afforded to affected workers. The study design will provide initial assessment of a novel workplace approach and to understand factors affecting its feasibility and effectiveness. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 14 and 20, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
Foreign Reference:
Reference (EP 2498198 A1) KEANE M et al. 
NPL Reference:
Reference Shaw, William et al. Manage at work: a randomized, controlled trial of a self-management group intervention to overcome workplace challenges associated with chronic physical health conditions. BMC Public Health, 14, 515. Year: 2014. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624